Citation Nr: 0619431	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1992 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

In his May 2006 Information Hearing Presentation, it was 
noted that the veteran's treating orthopedist stated that the 
veteran's shoulder pain is so severe that he in incapable of 
employment.  As it is unclear whether the veteran wishes to 
make a claim for TDIU benefits, this matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's right shoulder impingement syndrome is not 
manifested by malunion of the humerus with marked deformity, 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, 
limitation of motion of the arm midway between side and 
shoulder level, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
shoulder impingement syndrome have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 203 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

As the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in September 2003. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

The record indicates that in November 1992 the veteran 
injured his right shoulder in service and was diagnosed with 
impingement syndrome, laxity of the right shoulder joint, and 
tenderness of the acromioclavicular joint.  X-rays indicated 
avulsion of the coracoid process, an MRI scan showed rotator 
cuff tendonitis, and a CT scan showed a bony fragment lateral 
and inferior to the coracoid process (felt to be the coracoid 
tip).  The veteran underwent a right shoulder glenohumeral 
joint arthroscopy which showed a 2 mm thick by 1.5 cm long 
fissure (felt to be grade I chondromalacia) and synovitis 
over the rotator cuff which was debrided.  In December 1993, 
the veteran underwent reattachment of the coracoid process.  
The tendonitis and impingement syndrome continued to persist 
and he was treated with a local injection in the right 
shoulder.  The veteran was then diagnosed with right shoulder 
impingement syndrome with rotator cuff tendonitis and 
degenerative joint disease of the acromioclavicular joint.  
An MRI scan done in January 1995 showed tendonitis of his 
right shoulder rotator cuff muscles.  In February 2003, the 
veteran underwent a right shoulder arthroscopy, arthroscopic 
anterior and superior labral repair, and removal of loose 
body and acromioplasty.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows:  forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

The veteran's right shoulder disability is currently rated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, for other impairment of the humerus.  
The Board notes that a temporary evaluation of 100 percent 
was granted effective February 21, 2003 based on surgical or 
other treatment necessitating convalescence.  The 20 percent 
evaluation was continued from July 1, 2003.  

Diagnostic Code 5202 provides a minimum 20 percent rating 
when there is impairment of the major humerus with malunion 
with moderate deformity or when there is recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes, and guarding of movement only at shoulder level.  A 
30 percent rating is assigned under Code 5202 when there is 
malunion with marked deformity or when there is recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements. The next higher 
rating of 50 percent is assigned when there is fibrous union 
of the humerus of the major arm. A 60 percent rating is 
provided when there is nonunion of the humerus (flail joint). 
The maximum rating of 80 percent is assigned when there is 
loss of the head of the humerus (flail shoulder). 38 C.F.R. § 
4.71a, Code 5202.

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent under Diagnostic Code 5202.  The 
pertinent medical evidence of record includes the report of a 
VA joints examination in September 2003, VA outpatient 
treatment records, and private treatment records in which 
there is no documentation of malunion with marked deformity, 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, fibrous 
union of the humerus, flail joint, or flail shoulder.  

At the September 2003 VA examination, the veteran complained 
of a constant dull right shoulder pain and pain radiating to 
the right side of his neck.  The veteran noted a reduction in 
his range of motion and the inability to participate in 
sports activities or lift more than 30 pounds of weight.  The 
veteran also complained of periods of numbness in his right 
fingers.

Physical examination of the veteran indicated an 11 cm long 
well-healed surgical scar on the anterior aspect of the right 
shoulder.  There was moderate tenderness to palpation along 
the acromioclavicular joint and coracoid process.  
Impingement sign was positive, apprehension testing was 
moderately positive, relocation testing was positive, and 
lift off test was moderately positive.  Active range of 
motion of the shoulder indicated flexion from zero to 180 
degrees, abduction from zero to 160 degrees, external and 
internal rotation from zero to 90 degrees.  Neurologic 
examination including testing strength in external rotation, 
internal rotation and abduction was 5/5.  There was pain with 
forward flexion and also with external and internal rotation. 

A December 2003 VA treatment report noted forward flexion at 
140 degrees, abduction at 130 degrees, and rotation at 20 
degrees.  There was evidence of positive impingement.  
Evaluation of the rotator cuff strength revealed 5/5 
strength.  Neurovascular examination distally was noted to be 
normal.  X-rays revealed adequate decompression and no 
subluxation.  Assessment was subacromial impingement.

A March VA treatment report noted that the veteran's AC joint 
and the anterior acromion were tender to palpation.  There 
was no lateral tenderness.  Sensation was intact to light 
touch throughout the upper extremity.  The veteran was noted 
to demonstrate forward flexion at 170 degrees active and 150 
degrees passive, abduction at 160 degrees active and 140 
degrees passive, and external rotation at 35 degrees.  There 
was 5/5 strength of the rotator cuff muscles and positive 
impingement, relocation, and apprehension signs.  

A July 2004 VA treatment report noted that the veteran 
complained of symptoms related to instability and secondary 
impingement.  The veteran noted that he was having difficulty 
throwing a ball and doing a slap shot in playing hockey.  It 
was noted that the veteran had had previous injections of his 
shoulder which had given temporary relief and he had been 
doing some physical therapy to increase his strength and 
proprioception of his shoulder.  The veteran noted that 
overall, he felt that his shoulder was "okay" but that he 
wished improvement as he was limited in some of the 
activities in which he participated.  The physician noted 
that the veteran was active playing hockey and baseball.  On 
physical examination, the veteran was noted to forward 
flexion at 170 degrees, abduction at 160 degrees, and 
external rotation at 35 degrees.  There was 5/5 strength of 
the rotator cuff muscles and positive impingement, 
relocation, and apprehension signs.  It was noted that the 
veteran had mild decreased sensation to his fingertips and 
that he noted occasional numbness and tingling in his 
fingertips in his right side.  

An April 2005 VA treatment report noted forward flexion at 
160 degrees, abduction at 100 degrees.  There were positive 
apprehension and relocation signs.  Obvious laxity was noted 
on examination and the physician noted that the veteran 
subluxed posteriorly at 60 and 90 on the right and subluxed 
anteriorly.  Assessment was right shoulder instability. 

Thus, the Board must conclude that the veteran's right 
shoulder disability is productive of symptoms warranting no 
higher than the currently assigned 20 percent rating under 
Diagnostic Code 5202.

The Board has also considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
disability.  

Under Diagnostic Code 5200 favorable ankylosis of the 
scapulohumeral articulation of the major shoulder warrants a 
minimum rating of 30 percent.  However, as set forth above, 
the competent medical evidence clearly shows that the veteran 
has retained substantial useful motion in his right shoulder.  
As such, Diagnostic Code 5200 is not for application in this 
case.

Under Diagnostic Code 5201, limitation of motion of the major 
arm at shoulder level warrants a minimum rating of 20 
percent.  Limitation of the arm midway between side and 
shoulder level warrants the assignment of a 30 percent 
rating.  A maximum rating of 40 percent is provided when 
there is limitation of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, as noted 
above, although the veteran has demonstrated some limitation 
of motion of the right shoulder and complaints of pain, at 
its worst in April 2005, the veteran's right arm range of 
motion was still slightly above shoulder level and not 
limited to midway between the side and shoulder level as 
contemplated by a higher evaluation under Diagnostic Code 
5201.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

Here, however, the Board has already taken in consideration 
the extent of functional loss in the current 20 percent 
evaluation.  Additionally, while the veteran has asserted 
constant pain and occasional sharp radicular pain, there 
simply is no objective evidence that the veteran's pain is so 
disabling that he experiences a degree of functional loss in 
the right shoulder commensurate with the level of disability 
which limits his motion to midway between side and shoulder 
level (approximately 45 degrees) warranting a 30 percent 
rating for disability of the major arm under Diagnostic Code 
5201.

Based on the forgoing, the Board must conclude that the 
veteran's right shoulder disability is productive of symptoms 
warranting no higher than the currently assigned 20 percent 
rating.

The Board notes that in a May 2006 Informal Hearing 
Presentation, the veteran stated that he required two 
lidocaine/Marcain and Depo-Medrol injections for the prior 
six month period but that they did not help.  The veteran 
contends that extraschedular consideration be given to his 
right shoulder disability.  

The Board notes that there is no evidence of record that the 
veteran's right shoulder disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
While the May 2006 Informal Hearing Presentation noted that 
the veteran's treating orthopedist stated that the veteran's 
shoulder pain is so severe that he in incapable of 
employment, the treatment records in July 2004 indicate that 
the veteran was not only working in construction and as a bar 
manager, he was playing hockey and baseball.  The very latest 
VA treatment records dated in April 2005 note that the 
veteran continued to have feelings of subluxation, mostly 
with hockey slap shot on the follow through.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right shoulder disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
impingement syndrome of the right shoulder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


